Title: Thomas Jefferson to Joseph C. Cabell, 1 January 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Jan. 1. 17.
          
          A member of a family to which I have been much attached by long intimacies sollicits my asking the notice attention of some of my friends to his petition before the legislature. he is the Viscount Barziza, youngest of two sons of Count Barziza of Venice by the only daughter & heiress of the late mrs Paradise, who was the daughter of Colo Philip Ludwell proprietor of Greenspring where she was born. mr Paradise her husband was a naturalised citizen. their grandchildren petition for the maternal estate, and as the rights of man do not depend on the geography of his birth, I hope they will obtain
			 it. it is to this petition I sollicit your attention and that you will procure to be done in it what you think right.
          There was a petition from Capt Meriwether & others for the establishment of a turnpike from Rockfish gap to Moore’s ford, which they never meant to carry into execution, but merely to fix the passage of that road at Moore’s ford in to parry a process now in court to substitute a better ford & road. we counterpetitioned. should this matter come up to your house, the counterpetition will inform you accurately of the
			 circumstances of the case, in which you will I am sure do what is right as well from a principle of justice as of regard for
          
            Your’s affectionately
            Th: Jefferson
          
        